PER CURIAM
In this dissolution of a 26-year marriage, wife appeals the support provisions of the decree contending that the support awarded is inadequate both in duration and amount. On de novo review, we agree.
We conclude that wife is entitled to permanent support and that she should receive $1,000 a month from June 1, 1986, to May 31, 1989, and $600 a month thereafter.
Decree modified to provide for permanent spousal support of $1,000 a month from June 1,1986, to May 31,1989, and $600 a month thereafter. Costs to wife.